Citation Nr: 1033562	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-34 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
vestigial burns of the left foot. 

2.	Entitlement to an evaluation in excess of 20 percent for 
vestigial burns of the right foot with amputation of the right 
little toe. 

3.	Entitlement to an evaluation in excess of 10 percent for 
vestigial burns of the left leg. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1972 to January 
1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts entitlement to increased evaluations for 
vestigial burns of the left foot, currently evaluated as 20 
percent disabling, vestigial burns of the right foot with 
amputation of the right little toe, also currently evaluated as 
20 percent disabling, and vestigial burns of the left leg, 
currently evaluated as 10 percent disabling.  During the 
development of the Veteran's claim, he was provided a VA 
examination in March 2005, at which he was diagnosed with 
degenerative joint disease of the first metatarsophalangeal joint 
of the right foot.  Furthermore, the Board observes a September 
2006 VA Urgent Care note indicates the Veteran complained of 
occasional shooting pain that is most likely neuropathic pain.  
The Board accepts these records, considered in light of the 
Veteran's statements regarding his disabilities (see, e.g., 
statement received October 2006), as informal claims for 
entitlement to service connection for arthritis of the right 
lower extremity and a neurological disorder of the left lower 
extremity.  See 38 C.F.R. § 3.155 (2009).

Furthermore, the Board observes the Veteran has asserted his 
service-connected disabilities render him unable to obtain or 
maintain gainful employment.  See statement received October 
2006.  The Board accepts this statement as a claim for 
entitlement to a total disability evaluated based upon individual 
unemployability (TDIU) due to service connected disabilities.  
However, these issues, to include service connection for 
arthritis of the right lower extremity and a neurological 
disorder of the left lower extremity and entitlement to TDIU have 
not yet been adjudicated by the RO.  As such, these issues are 
not before the Board and must be adjudicated by the RO.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).

With respect to the disabilities currently on appeal, the Board 
observes the most recent VA examination to determine the current 
severity of the Veteran's disabilities is dated May 2005, a 
period of over five years.  Given the passage of time since his 
most recent examination and the allegations set forth in the 
Veteran's appeal, the Board finds that a new compensation and 
pension examination would assist the Board in clarifying the 
extent of the Veteran's disabilities and would be instructive 
with regard to the appropriate disposition of the issues under 
appellate review.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that VA's statutory duty to assist includes a 
thorough and contemporaneous medical examination).

As a final note, the Board observes that VA treatment records 
were last associated with the claims file in February 2007.  
Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand, all 
outstanding VA treatment records should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the issues of: (1) entitlement 
to service connection for arthritis of the 
right lower extremity; (2) entitlement to 
service connection for a neurological 
disorder of the left lower extremity; and 
(3) entitlement to a total disability 
evaluation based upon individual 
unemployability (TDIU) due to service-
connected disabilities.  All appropriate 
procedures should be followed. The Veteran 
should be advised that, if he wishes to 
initiate an appeal of these issues, he 
must file a timely notice of disagreement 
following the issuance of a rating 
decision.

2.	Obtain all outstanding VA treatment 
records from the Ann Arbor VAMC for the 
period February 2007 to the present.  
Efforts to obtain these records must be 
documented in the claims folder and 
continue until the AOJ determines that 
they do not exist or further attempts to 
obtain them would be futile.

3.	Schedule the Veteran for a VA examination 
to ascertain the nature and extent of the 
Veteran's disabilities on appeal, to 
include vestigial burns of the left foot, 
right foot and left leg.  The Veteran's 
claims file must be made available to the 
examiner for review in conjunction with 
the examination, and the examination 
report should indicate such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  The examiner should 
provide the measurements of the Veteran's 
scar(s), and indicate whether it is deep 
(associated with underlying soft tissue 
damage) or superficial, unstable, painful, 
or causes limitation of motion, and any 
other symptomatology associated with the 
scars.  The examiner should also provide 
an opinion as to the effect these 
disabilities have on the Veteran's 
employability.  A complete rationale for 
all opinions should be provided.

4.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


